SHAW, J.*
I concur in the foregoing decision and in most of what is therein said. I agree that subdivision (a) of section 212 of the Labor Code provides for seven modes of committing the offense defined in that subdivision, and that the offense may be committed by any one who acts as defined in any one of these several modes, though he may not have come within any of the others. Hence, it is immaterial, when a defendant has pleaded guilty to a complaint charging one of these modes of commission of the offense, that the complaint fails to charge one of the other modes or attempts to do so, but is deficient therein. I construe the complaint as charging the commission of the offense in at least the first four of the modes enumerated in the foregoing opinion.
As I view the complaint, it plainly alleges that the “maker . . . had sufficient funds . . . with the drawee,” and that on the instrument was the “name and address of the place . . . whereat said order . . . was payable.”
While these positive averments exclude some of the forbidden modes of action, they do not exclude the others, which are clearly charged, and defendant is in no position to complain of uncertainty.

 Assigned by Chairman of Judicial Council.